Citation Nr: 1730852	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to July 1986, from January 1991 to March 1991, and from March 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which assigned a noncompensable evaluation for allergic rhinitis.  

In June 2016, the Board remanded the claim for additional development.  

In April 2016, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).


FINDING OF FACT

The Veteran's allergic rhinitis is not shown to have been productive of greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to an initial compensable evaluation for her service-connected allergic rhinitis.  During her hearing, held in April 2016, she testified that she takes Similase ("which is generic for Flonase"), Zyrtec, and that she does a sinus rinse every day and uses eye drops.  She testified that she has sinus infections about three times per year, for which she is provided with antibiotics and/or steroids.  She also reported having sinus drainage, sinus blockage, and sinus headaches.  

With regard to the history of the disability in issue, the Veteran's service treatment records show that she complained of a history of hay fever as early as 2002.  In August 2006, the RO in Jackson, Mississippi, denied a claim for service connection for allergic rhinitis.  The Veteran appealed, and in October 2010, the Board granted service connection for allergic rhinitis.  In December 2010, the RO effectuated the Board's decision, and assigned a noncompensable evaluation, with an effective date for service connection of December 28, 2005.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent rating is warranted where there are no polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.

The medical evidence includes VA (to include TriCare) and non-VA reports, which show that the Veteran has received multiple treatments for sinus problems, sinus infection, ethmoid sinusitis, allergic rhinitis, and pain in her forehead between her eyes, with pressure, dry eyes, itchy ears, and dry mouth.  Her symptoms also included nasal congestion, nasal drip, and "sinus headaches," and notations of a history of acute sinusitis.  Findings included a septal deviation, and nasal polyps.  Her medications were noted to include Loratadine "for rhinitis," Flunisolide "for breathing," and Augmentin.  Other findings are noted infra, to include in the January 2013 VA disabilities benefits questionnaire.  

A VA CT scan for the sinuses, dated in January 2012, contains an impression of probable bilateral acute maxillary sinusitis, with both ostiomeatal complexes blocked, moderate mucus retention in the ethmoid air cells, bilaterally, and mild septal deviation.  

A VA sinusitis, rhinitis, and other conditions of the nose, throat, and larynx and pharynx disabilities benefits questionnaire (DBQ), dated in January 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ shows the following: the Veteran complained of frontal headaches, constant nasal congestion, and dry-feeling sinuses.  She stated that she had symptoms the entire year.  She reported using Flonase and Clairton daily, and doing sinus rinses at night.  

With regard to her recent treatment history, a December 2011 ENT (ear, nose and throat) consultation was normal.  An April 2012 follow-up examination resulted in normal findings.  An associated CT (computerized tomography) scan demonstrated significant ethmoid pathology that would be amenable to FESS (functional endoscopic sinus surgery).  She was instructed to use nasal irrigations and get a Neti pot.  In July 2012, a CT scan showed significant ethmoid pathology, and she was referred for possible surgery, however, no operation was performed.  She complained of worsening symptoms, with purulent discharge and headaches.  Her medications included Augmentin and Prednisone.  She continued irrigations.  

On examination, she has rhinitis.  There was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one side due to rhinitis.  There was not permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  There was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was not complete obstruction on one side due to traumatic septal deviation. 
The diagnosis was allergic rhinitis with no functional limitation.  There was no impact on her ability to work.  The examiner stated that the Veteran's current symptoms appear to be related to sinus disease, per ENT evaluation, and that her ENT examinations have been normal.  Service connection is not in effect for her sinus disease, and her sinus disease is not caused by, or related to, her service-connected allergic rhinitis; there is no medical nexus.  There are no polyps or obstruction of nasal passages per CT sinus scan done at VA in January 2012.  

An April 2014 CT scan of the sinuses from Florida Diagnostic Imaging contains an impression of ethmoid cells extending well into the upper towards the mid-nasal passages bilaterally, more on the right than the left, compressing the middle turbinate with occlusive character primarily on the right of the upper nasal passage.  There was a prominent inferior turbinates with mild multimodal destro-deviated nasal septum narrows at the right nasal passage inferior and medially slightly to the left.  There was sinusitis and ostiomeatal complex disease, frontal through the ethmoids and slightly at the ethmoid and maxillaries, with slight mucosal thickening at the medial wall of the maxillaries, with probably active and chronic at least mild sinusitis.  

A May 2014 report from Riesburg Institute, is somewhat difficult to read, but appears to note moderate to severe sinus headaches.  The Veteran was noted to have severe allergies.  Her symptoms were noted to be refractory to antibiotics, steroid sprays, and decongestants.  

VA progress notes, dated in July 2014, note a complaint of not being able to breathe through her nose, and that her nose completely closes at night.  The reports include a notation of a history of nasal obstruction, with a current complaint of poor breathing.  The Veteran reported that she had undergone a turbinate reduction several months before at VA, with no relief of symptoms.  She was noted to have a history of using medications that included "short-term Prednisone, various antihistamines, and cortisone sprays without much relief."  On examination, no nasal polyps were seen.  

 A March 2015 VA progress note states that the Veteran's current chief complaint was chronic sinusitis.  She was also noted to have chronic non-allergic rhinitis, with a history of skin tests in December 2014 that were all negative.  See also July 2014 VA progress note (same).  

A May 2015 VA progress note includes a notation of "continuous nasal obstruction and drainage" which had not been helped by her medications.  The Veteran asserted that previous allergy testing was inaccurate due to her use of medication at the time.  The impression was likely allergic rhinitis.  

A September 2015 VA progress note includes a notation of a long history of nasal congestion and allergy, with use of Flonase on a regular basis.  On examination, there was allergic rhinitis.  There were no polyps, and there was no infection.  Prednisone was recommended for five days.  Cetirizine and cortisone cream were also recommended.  

A July 2016 report from Sacred Heart Medical Group notes treatment for sinus congestion, and mouth and nose soreness.  The assessment was acute sinusitis.  

The Board finds that the claim must be denied.  While there is some evidence of nasal obstruction, this does not appear to be due to the Veteran's allergic rhinitis.  See e.g., January 2013 VA DBQ (in which the VA examiner stated that the Veteran's current symptoms appear to be related to sinus disease).  Furthermore, there is no medical evidence to show that the Veteran's allergic rhinitis is productive of a greater than 50-percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  Accordingly, the Board concludes that the criteria for an initial compensable evaluation for allergic rhinitis under DC 6522 are not met, and that the claim must be denied.

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Accordingly, no other diagnostic codes are for application.  In this regard, to the extent that the Veteran has received treatment for sinusitis, the RO denied service connection for this disability in August 2006.  The Veteran appealed, but the Board denied the claim.  The Board's decision is final, although it may be reopened with the provision of new and material evidence.  See 38 U.S.C.A. § 7104(b) (West 2014).  

The Board has considered the Veteran's statements that she should be entitled to an initial compensable evaluation for her allergic rhinitis.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant an initial compensable evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of her disability.  The examination also took into account the Veteran's competent (subjective) statements with regard to the severity of her disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an initial compensable evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that she is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an initial compensable evaluation is warranted.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, other than as noted below, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination.  

In June 2016, the Board remanded this claim.  The Board directed that an attempt be made to ascertain if the Veteran has received any VA, non-VA, or other medical treatment pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The RO/AMC was directed to attempt to obtain all identified records, to include facilities identified as "Adventist Hospital and "Sacred Heart."  In July 2016, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  The Veteran subsequently submitted a number of treatment reports, to include reports from the Sacred Heart Medical Group.  Additional VA progress notes were also obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial compensable evaluation for allergic rhinitis is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


